352 S.W.3d 422 (2011)
STATE of Missouri, Respondent,
v.
Michael HARRIS, Appellant.
No. ED 96371.
Missouri Court of Appeals, Eastern District, Division Two.
November 8, 2011.
Ellen H. Flottman, Columbia, MO, for appellant.
Chris Koster, Atty. Gen., Daniel N. McPherson, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Michael Harris appeals the judgment entered after a bench trial in which the trial court found defendant guilty of first-degree domestic assault, Section 565.072, and armed criminal action, Section 571.015. No jurisprudential purpose would be served by a written opinion. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 30.25(b).